DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the verification member in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim term(s), limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the indexing member in claims 3-4 and the identification feature in claims 6-8.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and , or shifting the plurality of trays as provided in published paragraph [0044].  Note that if examiner is correct with the intent of claim 13, claim 14, as drafted, would not properly further limit claim 13 since the limitation of inferred claim 13 would allow a manipulation method other than inverting as required by dependent claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 15 and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koefelda (US 2012/0241349).
As for claims 1, 2, 15 and 20-22, Koefelda shows a vegetation tray (abstract, bakery goods) comprising: a base, the base formed from a thin wall having a plurality of spaced peaks and valleys (46, fig. 1); a plurality of apertures in the base, the apertures enabling passage of air for drying vegetation on the tray (fig. 1); and a boundary wall extending from the base (18); further comprising a plurality of apertures in the boundary wall (44, fig. 1); wherein a plurality of trays are stackable one on top of another with adjacent bases nesting with one another (fig. 4); wherein the boundary wall includes one or more channels, each channel including opposing sidewalls and a web connecting the sidewalls (32, 34, fig. 3, depth illustrated in opening provide sidewalls with the material above the opening providing the web); wherein the web includes an aperture (32, [0023]); wherein the channel has a triangular configuration (32, fig. 3, window illustrated as triangular).
As for claims 23-25, Koefelda shows a vegetation tray comprising: a base, the base form from a thin wall, the base having a configuration devoid of horizontally planar sections (46, fig. 1); a plurality of apertures in the base, the apertures enabling passage of air for drying vegetation on the tray (fig. 1); and a boundary wall extending from the base (18); wherein the base provides line or point contact with vegetation on the base (46, fig. 1); wherein the base includes a plurality of peaks and valleys (46, fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Koefelda as applied to claim 1 above, and further in view of Ballantyne (US 2,456,481).
Koefelda discloses the claimed invention except for an indexing member on the boundary wall; wherein the indexing member includes a projection or recess for mating with the respective tray indexing member for enabling inversion of the tray.  Ballantyne teaches an indexing member on the boundary wall (15, fig. 2); wherein the indexing member includes a projection or recess for mating with the respective tray indexing member for enabling inversion of the tray (15, fig. 2) in order to provide a seating channel for increased stability while stacked.  Koefelda would benefit equally from providing a seating channel for increased stability while stacked.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Keofelda with an indexing member on the boundary wall; wherein the indexing member includes a projection or recess for mating with the respective tray indexing member for enabling inversion of the tray as taught by Ballantyne in order to provide a seating channel for increased stability while stacked. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koefelda as applied to claim 1 above.
Koefelda discloses the claimed invention except for expressly disclosing the peaks are spaced from one another with a distance between apexes being from 1/4 to 3 inches.  Fig. 1 illustrates apexes presumed to be about 3” apart, but no dimensional values are provided for any feature of Koefelda.  However, peak spacing is a result .   
Claims 6-8, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Koefelda as applied to claim 1 above, and further in view of Chiu (US 2021/0178398).
Koefelda discloses the claimed invention except for an identification feature communicating a status of the tray; wherein the identification feature comprises a plaque including one or more visual indications including at least one of color orientation or physical configuration indicating the status; further comprising a receptacle on the boundary wall for receiving an identification feature communicating status of the tray; further comprising a vegetation verification member on the boundary wall; wherein the tray includes indicia for providing the status of the tray to a user; wherein the indicia may include symbols, writings, color, cutouts, plaque or the like.  Chiu teaches an identification feature communicating a status of the tray (107, [0013], first few sentences); wherein the identification feature comprises a plaque including one or more visual indications including at least one of color orientation or physical configuration indicating the status (107, [0013], “color indicators”); further comprising a receptacle on the boundary wall for receiving an identification feature communicating status of the tray . 
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koefelda as applied to claim 1 above, and further in view of Proctor (US 1,708,588).
Koefelda discloses one or more trays according to claim 1 (see rejection of claim 1) and the claimed invention except for a frame, one or more tray receiving receptacles on the frame.  Proctor teaches a frame, one or more tray receiving receptacles on the frame (fig. 1) in order to process a plurality of trays simultaneously for increased production capacity.  Koefelda would benefit equally from processing a plurality of trays . 
Claims 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Koefelda as applied to claims 1 above and further in view of Proctor.
Koefelda discloses a method or drying vegetation comprising a plurality of tray receiving receptacles (fig. 4); providing an equal plurality of trays according to claim 1 (fig. 4); placing vegetation on the plurality of trays; manipulating the plurality of trays; reorganizing the vegetation by the manipulations to enhance drying of the vegetation ([0027], rotation of trays); the manipulation step further comprising rotating, inverting shifting the plurality of trays ([0027], rotation of trays); wherein during inverting, positioning a like tray boundary wall to boundary wall and the moving the vegetation from one tray to the like tray (inverting not the rejected feature of claim 13) and the claimed invention except for providing a rack including a plurality of tray receiving receptacles; providing an equal plurality of trays according to claim 1 in the plurality of tray receiving receptacles and removing the plurality of trays from the rack.  Proctor teaches providing a rack including a plurality of tray receiving receptacles (fig. 1); providing an equal plurality of trays in the plurality of tray receiving receptacles (fig. 1 illustrates partial completion of this method step) and removing the plurality of trays from the rack (examiner notes that the invention could not be used if processed product is not removed from the treating apparatus) in order to process a plurality of trays simultaneously for increased production capacity.  Koefelda would benefit equally from . 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koefelda in view of Proctor as applied to claims 10 above and further in view of Chiu.
Koefelda discloses the claimed invention except for identifying the status of the vegetation in the plurality of trays positioned on the rack; further identifying the status of the plurality of trays after manipulation of the plurality of trays.  Chiu teaches identifying the status of the vegetation in the plurality of trays positioned on the rack (107, [0013], “color indicators”); further identifying the status of the plurality of trays after manipulation of the plurality of trays (107, fig. 2, [0013]) in order to facilitate improved process control.  Koefelda would benefit equally from facilitating improved process control.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Koefelda with identifying the status of the vegetation in the plurality of trays positioned on the rack; further identifying the status of the plurality of trays after manipulation of the plurality of trays as taught by Chiu in order to facilitate improved process control. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Koefelda as applied to claim 1 above, and further in view of Huntinghouse (US 2016/0242384).
Koefelda discloses the claimed invention except for an antimicrobial additive associated with the tray.  Huntinghouse teaches an antimicrobial additive associated with the tray [0067] in order to prevent the development of harmful bacteria.  Koefelda would benefit equally from preventing the development of harmful bacteria.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Koefelda with an antimicrobial additive associated with the tray as taught by Huntinghouse in order to prevent the development of harmful bacteria. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472.  The examiner can normally be reached on M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762